DETAILED ACTION

This action is in response to the amendment 04/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/23/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4 and 10 – 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. 2010/0164446; (hereinafter Matsuo).

Regarding claim 1, Matsuo [e.g. Fig. 4] discloses a power conversion device comprising: a power converter [e.g. 1] having a primary-side terminal [e.g. 4] connected to a first DC power supply [e.g. 2] and a secondary-side terminal [e.g. 7] connected to a second DC power supply [e.g. 3], the power converter being configured to perform power conversion of power input from one of the primary-side terminal and the secondary-side terminal, and output the converted power from other terminal among the primary-side terminal and the secondary-side terminal [e.g. paragraph 01 recites “The present invention relates to a bi-directional DC-DC converter capable of power conversion in both directions”]; a first voltage detector [e.g. 12] configured to detect voltage between the power converter and the primary-side terminal [e.g. paragraph 08 recites “high voltage detection circuit 12 which detects the voltage of high-voltage side battery element 2”]; a second voltage detector [e.g. 15] configured to detect voltage between the power converter  and the secondary-side terminal [e.g. paragraph 09 recites “low voltage detection circuit 15 which detects the voltage of low-voltage side battery element 3”]; and a controller [e.g. 54, 55, 56, 57, 20, 21, 22, 25] configured to calculate a manipulated variable [e.g. output of 25] for controlling output voltage of the power converter [e.g. step down from high-voltage side battery element (2) to low-voltage side battery element (3) or step up from low-voltage side battery element (3) to high-voltage side battery element (2), paragraphs 176 and 181], wherein the manipulated variable is calculated based on a detected value from the first voltage detector [e.g. output of 12], a first voltage command value [e.g. output of 55], and a first predetermined fixed value [e.g. 18h] or a detected value from the second voltage detector [e.g. output of 15], a second voltage command value [e.g. output of 57], and a second predetermined fixed value [e.g. 18f].  

Regarding claim 4, Matsuo [e.g. Fig. 4] discloses a power conversion device comprising: a power converter [e.g. 1] having a primary-side terminal [e.g. 4] connected to a first DC power supply [e.g. 2] and a secondary-side terminal [e.g. 7] connected to a second DC power supply [e.g. 3], the power converter being configured to perform power conversion of power input from one of the primary-side terminal and the secondary-side terminal, and output the converted power from other terminal among the primary-side terminal and the secondary-side terminal [e.g. paragraph 01 recites “The present invention relates to a bi-directional DC-DC converter capable of power conversion in both directions”]; a first voltage detector [e.g. 12] configured to detect voltage between the power converter and the primary-side terminal [e.g. paragraph 08 recites “high voltage detection circuit 12 which detects the voltage of high-voltage side battery element 2”]; a second voltage detector [e.g. 15] configured to detect voltage between the power converter and the secondary-side terminal [e.g. paragraph 09 recites “low voltage detection circuit 15 which detects the voltage of low-voltage side battery element 3”]; a controller [e.g. 54, 55, 56, 57, 20, 21, 22, 25] configured to calculate a first manipulated variable [e.g. output of 58] and a second manipulated variable [e.g. output of 59] for controlling output voltage of the power converter [e.g. step down from high-voltage side battery element (2) to low-voltage side battery element (3) or step up from low-voltage side battery element (3) to high-voltage side battery element (2), paragraphs 176 and 181]; and a power supply monitor [e.g. 58] configured to detect abnormality of the first DC power supply [e.g. paragraph 169 recites “There is provided high-voltage side selector circuit 58 which outputs the outputs of first high-voltage side error amplifier circuit 54 and second high-voltage side error amplifier circuit 55 whichever higher”], wherein the controller includes:a first calculator [e.g. 54, 55, 58] configured to calculate the first manipulated variable [e.g. output of 58] for the power converter based on a detected value from the first voltage detector [e.g. output of 12], a first voltage command value [e.g. output of 55], and a first fixed value [e.g. 18h], a second calculator [e.g. 56] configured to calculate the second manipulated variable [e.g. output of 59] for the power converter based on a detected value from the second voltage detector [e.g. output of 15], a second voltage command value [e.g. output of 57] and a second fixed value [e.g. 18f], and a switch [e.g. 22] configured to switch between the first manipulated variable and the second manipulated variable in accordance with detection of abnormality by the power supply monitor [e.g. when selector 58 selects the outputs of amplifier 55 as the higher output].

Regarding claim 10, Matsuo discloses wherein 5PRELIMINARY AMENDMENTAttorney Docket No.: Q247007Appln. No.: Not Yet Assignedthe power supply monitor [e.g. 58] detects the abnormality based on the detected value of the voltage that is detected by the first voltage detector [e.g. 12 at 54; paragraph 169 recites “There is provided high-voltage side selector circuit 58 which outputs the outputs of first high-voltage side error amplifier circuit 54 and second high-voltage side error amplifier circuit 55 whichever higher”].  

Regarding claim 11, Matsuo discloses wherein the power supply monitor detects the abnormality based on a battery state signal [e.g. at 52] output from the first DC power supply [e.g. paragraph 169 recites “There is provided high-voltage side selector circuit 58 which outputs the outputs of first high-voltage side error amplifier circuit 54 and second high-voltage side error amplifier circuit 55 whichever higher”].  

Regarding claim 12, Matsuo discloses wherein the power supply monitor [e.g. 58] detects the abnormality based on current [e.g. at 52] flowing through the power converter [e.g. paragraph 169 recites “There is provided high-voltage side selector circuit 58 which outputs the outputs of first high-voltage side error amplifier circuit 54 and second high-voltage side error amplifier circuit 55 whichever higher”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of US Patent No. 6,489,755; (hereinafter Boudreaux).

Regarding claim 2, Matsuo fails to disclose wherein the first predetermined fixed value is calculated based on an average value of detected voltage from the first voltage detector, and the second predetermined fixed value is calculated based on an average value of detected voltage from the second voltage detector.  
Boudreaux [e.g. Fig. 3] teaches wherein the first predetermined fixed value is calculated based on an average value of detected voltage from the first voltage detector, and the second predetermined fixed value is calculated based on an average value of detected voltage from the second voltage detector [e.g. 30, col. 4, lines 1 – 7 recites “In order to remove this unwanted component from the composite voltage (DC plus AC ripple component), a low frequency voltage average detector circuit 30 is coupled across the input terminals 11 and 12. The average detector circuit 30 is operative to produce an output voltage representative of the average value of the low frequency composite voltage on the line”. Examiner note: Same teachings of Boudreaux can be applied to both first and second predetermined fixed values of Matsuo].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the first predetermined fixed value is calculated based on an average value of detected voltage from the first voltage detector, and the second predetermined fixed value is calculated based on an average value of detected voltage from the second voltage detector as taught by Boudreaux in order of being able to remove this unwanted component from the composite voltage (DC plus AC ripple component).
Claim(s) 3 and 5 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo in view of Boudreaux and further in view of US Patent No. 2015/0263617; (hereinafter Xue).

Regarding claim 3, Matsuo fails to disclose wherein the average value of the detected voltage from the first voltage detector is an output of an analog filter connected to the first voltage detector, and the3PRELIMINARY AMENDMENTAttorney Docket No.: Q247007 Appln. No.: Not Yet Assigned average value of the detected voltage from the second voltage detector is an output of an analog filter connected to the second voltage detector.  
	Boudreaux [e.g. Fig. 3] teaches wherein the average value of the detected voltage from the first voltage detector is an output of an analog filter [e.g. 31, 33] connected to the first voltage detector [e.g. 31, 33].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the average value of the detected voltage from the first voltage detector is output of an analog filter connected to the first voltage detector, and the3PRELIMINARY AMENDMENTAttorney Docket No.: Q247007 Appln. No.: Not Yet Assigned average value of the detected voltage from the second voltage detector is an output of an analog filter connected to the second voltage detector as taught by Boudreaux in order of being able to remove this unwanted component from the composite voltage (DC plus AC ripple component).
Xue [e.g. Fig. 4] teaches the3PRELIMINARY AMENDMENTAttorney Docket No.: Q247007 Appln. No.: Not Yet Assigned average value of the detected voltage from the second voltage detector [e.g. R3,R4] is an output of an analog filter [e.g. C3,R4] connected to the second voltage detector [e.g. R3,R4].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by the  average value of the detected voltage from the second voltage detector is an output of an analog filter connected to the second voltage detector as taught by Xie in order of being able to provide improved stability during transient.

Regarding claim 5, Matsuo fails to disclose wherein each of4PRELIMINARY AMENDMENTAttorney Docket No.: Q247007Appln. No.: Not Yet Assigned the first fixed value and the second fixed value is calculated based on an average value of the voltage detected by the first voltage detector and an average value of the voltage detected by the second voltage detector.  
Boudreaux [e.g. Fig. 3] teaches wherein4PRELIMINARY AMENDMENTAttorney Docket No.: Q247007Appln. No.: Not Yet Assigned the first fixed value is calculated based onan average value of detected voltage from the first voltage detector [e.g. 30, col. 4, lines 1 – 7 recites “In order to remove this unwanted component from the composite voltage (DC plus AC ripple component), a low frequency voltage average detector circuit 30 is coupled across the input terminals 11 and 12. The average detector circuit 30 is operative to produce an output voltage representative of the average value of the low frequency composite voltage on the line”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein4PRELIMINARY AMENDMENTAttorney Docket No.: Q247007Appln. No.: Not Yet Assigned the first fixed value is calculated based onan average value of detected voltage from the first voltage detector as taught by Boudreaux in order of being able to remove this unwanted component from the composite voltage (DC plus AC ripple component).
Xie [e.g. Fig. 4] teaches the second fixed value [e.g. VFB1] is calculated based on an average value [e.g. by filter C3, R4] of the voltage detected by the second voltage detector [e.g. R3,R4].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by the second fixed value is calculated based on an average value of the voltage detected by the second voltage detector as taught by Xie in order of being able to provide improved stability during transient.

Regarding claim 6, Matsuo discloses detecting abnormality [e.g. paragraph 169 recites “There is provided high-voltage side selector circuit 58 which outputs the outputs of first high-voltage side error amplifier circuit 54 and second high-voltage side error amplifier circuit 55 whichever higher”] and the power supply monitor [e.g. 58].
Matsuo fails to disclose wherein the average value of the detected voltage from the first voltage detector and the average value of the detected voltage from the second voltage detector are values calculated by averaging the respective detected voltages acquired before the power supply monitor.
Boudreaux [e.g. Fig. 3] teaches wherein the average value of the voltage detected by the first voltage detector [e.g. 30] is a value calculated by averaging [e.g. low pass filter 31, 33] the respective detected voltage acquired before the power supply monitor [e.g. providing a detector 30 to Matsuo will acquire the detected voltage before the supply monitor of Matsuo].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the average value of the voltage detected by the first voltage detector is a value calculated by averaging the respective detected voltage acquired before the power supply monitor as taught by Boudreaux in order of being able to remove this unwanted component from the composite voltage (DC plus AC ripple component).
Xie [e.g. Fig. 4] teaches wherein the average value of the voltage detected by the second voltage detector [e.g. R3,R4] is a value calculated by averaging the respective detected voltage [e.g. by filter C3, R4] acquired before the power supply monitor [e.g. providing a detector R3, R4 and C3 to Matsuo will acquire the detected voltage before the supply monitor of Matsuo].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the average value of the voltage detected by the second voltage detector is a value calculated by averaging the respective detected voltage acquired before the power supply monitor as taught by Xie in order of being able to provide improved stability during transient.

Regarding claim 7, Matsuo fails to disclose wherein the average value of the voltage detected by the first voltage detector is output of an analog filter connected to the first voltage detector, and the average value of the voltage  detected by the second voltage detector is output of an analog filter connected to the second voltage detector.  
Boudreaux [e.g. Fig. 3] teaches wherein the average value of the voltage  detected by the first voltage detector [e.g. 31, 32] is output of an analog filter [e.g. low pass filter 31, 33] connected to the first voltage detector.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the average value of the voltage detected by the first voltage detector is output of an analog filter connected to the first voltage detector as taught by Boudreaux in order of being able to remove this unwanted component from the composite voltage (DC plus AC ripple component).
Xie [e.g. Fig. 4] teaches the average value of the voltage detected by the second voltage detector [e.g. R3,R4] is output of an analog filter [e.g. C3, R4] connected to the second voltage detector.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by the average value of the voltage detected by the second voltage detector is output of an analog filter connected to the second voltage detector as taught by Xie in order of being able to provide improved stability during transient.

Regarding claim 8, Matsuo discloses detecting abnormality [e.g. paragraph 169 recites “There is provided high-voltage side selector circuit 58 which outputs the outputs of first high-voltage side error amplifier circuit 54 and second high-voltage side error amplifier circuit 55 whichever higher”] and the power supply monitor [e.g. 58].
	Matsuo fails to disclose wherein each of the first fixed value and the second fixed value is calculated based on the voltage detected by the first voltage detector and the voltage detected by the second voltage detector just before the power supply monitor detects the abnormality.  
Boudreaux [e.g. Fig. 3] teaches wherein the first fixed value is calculated based on the voltage detected by the first voltage detector [e.g. 30] just before the power supply monitor detects the abnormality [e.g. providing a detector 30 to Matsuo will acquire the detected voltage before the supply monitor of Matsuo].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the first fixed value is calculated based on the voltage detected by the first voltage detector just before the power supply monitor detects the abnormality as taught by Boudreaux in order of being able to remove this unwanted component from the composite voltage (DC plus AC ripple component).
Xie [e.g. Fig. 4] teaches wherein the second fixed value is calculated based on the voltage detected by the detected voltage from the second voltage detector [e.g. R3, R4] just before the power supply monitor detects abnormality [e.g. providing a detector R3, R4, C3 to Matsuo will acquire the detected voltage before the supply monitor of Matsuo].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the second fixed value is calculated based on the voltage detected by the detected voltage from the second voltage detector just before the power supply monitor detects abnormality as taught by Xie in order of being able to provide improved stability during transient.

Regarding claim 9, Matsuo fails to disclose wherein each of the first fixed value and the second fixed value is calculated based on a nominal value of voltage of the first DC power supply and a nominal value of voltage of the second DC power supply.  
Boudreaux [e.g. Fig. 3] teaches wherein the first fixed value is calculated based on a nominal value of voltage of the first DC power supply [e.g. across power supply 10].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the first fixed value is calculated based on a nominal value of voltage of the first DC power supply as taught by Boudreaux in order of being able to remove this unwanted component from the composite voltage (DC plus AC ripple component).
Xie [e.g. Fig. 4] teaches wherein the second fixed value is calculated based on a nominal value of voltage of the second DC power supply [e.g. output voltage (Vout) is a regulated voltage which is a nominal value for a load to be connected].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Matsuo by wherein the second fixed value is calculated based on a nominal value of voltage of the second DC power supply as taught by Xie in order of being able to provide improved stability during transient.

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the arguments does not rely on the new ground of rejections applied.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838